TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00655-CV



                                  In re Siren-BookStrand, Inc.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Siren-BookStrand, Inc. has filed a petition for writ of mandamus challenging

the trial court’s order compelling its entire dispute with real party in interest Barbara J. Miller to

arbitration. See Tex. R. App. P. 52.8. Having reviewed relator’s filings, the response, and the record

provided, we deny relator’s petition for mandamus relief. See id. R. 52.8(a).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: November 17, 2015